ALLOWANCE
Claims 1, 3-10, 16, 18-20, and 23 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 10/30/20 and 11/13/20 have been considered by the Examiner. Although several of the references pertain to the claimed invention (i.e. recommending particular actions to a mobile device user based on a query as well as device metadata), none of the references seemed to disclose or suggest the particular limitation identified in the Reasons for Allowance below.

Reasons for Allowance
The reasons for allowance for this case were set forth in the non-final rejection dated 4/17/20, and are repeated below. None of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
"select[ing] a subset of the predicted actions based on the probability scores of the predicted actions of the subset satisfying the certain threshold, wherein the selected subset includes a lower quantity of mobile applications when the mobile device is moving".
Independent claim 16 contains a substantially identical limitation to the limitation in claim 1 reproduced above, and is allowable for the same reason.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124